FRANKLIN, C. J.
The appellant foreclosed a mortgage on lot 4 block 15 and lot 1, block 21, of the town of Yuma. In this action the appellee was made a party defendant, served with process, and answered. The appellee held a mortgage on the property of all the right, title, and interest of one Henry Levy to secure an indebtedness of $850. This latter mortgage the appellant claimed in his action was subsequent and subordinate to the lien of appellant’s mortgage. Before appellant got his judgment of foreclosure he, for some reason, dismissed the action as to appellee, and appellee’s *554rights were not adjudicated. It appears that the mortgage of appellee was dated and recorded in June, 1912, and the mortgage of appellant was dated and recorded in the following November. A sale of the property was made under appellant’s judgment, the time for redemption expiring on December 13, 1915.
In January, 1915, the appellee commenced an action to foreclose the lien of his mortgage, in which action appellant was made a party defendant, served with process, and answered, in which action the issue was made as to the priority of the respective mortgages. This case was at issue and ready for trial in March, 1915. Relative to setting the case for trial the vacation of such orders and postponement of the trial at request of appellant to suit his convenience, the record shows the following:
“June 7, 1915, that this cause was set for trial on June 14, 1915, by the court. June 14, 1915, this cause ordered continued by the court until called up by counsel.
“June 21, 1915, on the motion of counsel for plaintiff this cause was set for trial on July 3, 1915, and clerk ordered to notify defendant Eugene S. Ives.
“June 30, 1915, according to stipulation between counsel for plaintiff and defendant, Eugene S. Ives, the order setting cause for trial on July 3, 1915, was vacated, and it was further stipulated that this cause be set for trial on September 2, 1915.
“July 31, 1915, the order fixing September 2, 1915, for trial of this cause was vacated, and this cause was set for trial on September 16, 1915.
“September 13, 1915, the order fixing September 16, 1915, for trial of this cause was vacated, and this cause was set for trial on October 12, 1915.
“October 5, 1915, the order fixing October 12, 1915, for trial of this cause was vacated.
“December 6, 1915, on motion of counsel for plaintiff, this cause was set for trial on December 11, 1915, at 10 o’clock A. M.
“December 11, 1915, 10 o’clock A. M., the cause was continued until 2 P. M. same day.
“December 11, 1915, 2 o’clock P. M., this cause was continued until 10 o’clock A. M., Monday, December 13, 1915.”
*555In appellee’s suit he sought, following the terms of his mortgage, to foreclose the lien thereof on “all the right, title, claim, and demand, whether in possession or expectancy, of the defendant Henry Levy of, in, and to all” of said above-described property. Such was the prayer of the complaint. In his complaint, however, he made this statement: “And plaintiff is informed that the interest of the defendant Henry Levy in and to the above-described property is 440/4589 of the whole thereof.” The court gave judgment foreclosing appellee’s mortgage, subordinating the lien of appellant’s mortgage to that of appellee. In its judgment the court recited :
‘ ‘ The lands and premises directed to be sold by this decree are described as follows, to wit: The 440/4589 of the whole of all of lot 4 in block 15 and all of lot 1 in block 21, of the city of Yuma, Yuma county, state of Arizona, according to "White’s survey, the same being the interest, right, title and claim of the defendant Henry Levy in and to all of the above-described property.”
After the limitation of time within which a motion to set aside a judgment may be made under section 590 of the Revised Statutes of 1913, but within the period of six months within which a party may be relieved from any judgment, order or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect, under section 600, Id., the appellant moved to set aside the judgment on the ground of his inadvertence or excusable neglect in not attending the trial of the cause, and that he had a meritorious defense to the action if given another opportunity to present it. The motion was supported by affidavits on the part of appellant showing great press of professional engagements which diverted his attention and prevented his attendance at the trial. The affidavits were controverted by the appellee.
Upon the showing made the court denied the motion to set aside the judgment, but at the same time modified the judgment by striking therefrom these words in the last paragraph thereof, to wit: “The 440/4589 of the whole of all of lot 4 in block 15 and all of lot 1 in block 21, of the city of Yuma, Yuma county, state of Arizona, according to White’s survey, the same being the interest, right, title, and claim of the defendant Henry Levy in and to all of the above-described *556property” — and inserting in lieu thereof the following words: “All the right, title, interest, claim, and demand, whether in possession or expectancy of the defendant Henry Levy, of, in, and to all of lot 4 in block 15, and all of lot 1, block 21, of the town of Yuma, Yuma county, state of Arizona, according to White’s survey.”
The judgment was rendered December 13, 1915, and the modification thereof made on March 28, 1916.
The appeal is from the judgment rendered on the thirteenth day of December, 1915, and from the modified judgment rendered on the twenty-eighth day of March, 1916, and also from the order denying appellant’s motion to set aside the judgment rendered on December 13, 1915.
The motion to set aside the judgment is made under section 600 of the Revised Statutes of 1913. It may be extremely doubtful if the provisions of that section have any application to cases other than those in which a judgment has been taken by default. Here there was no default, the appellee simply failing and neglecting to attend the trial and present his defense. This neglect he seeks to excuse. It is not necessary, however, in this case to determine the suggested questions of practice as to whether the motion to set aside the judgment under the circumstances here must be made within the time limited by section 590 of the code or may be made within the time presented by section 600 of the code. Neither is it necessary to go into the particulars which the appellant pressed upon the attention of the court to excuse his neglect in not attending at the trial. Considering that it is not improper for a party, when his cause is at issue, to press for as early a trial as the circumstances of the case will permit, but such action being highly proper and beneficial and to be reasonably encouraged, and that for a period of six months the trial of the cause was repeatedly set and reset and postponements had to suit the convenience of appellant, and the trial was not had until the very last day of the redemption period, it does not appear that appellee was at all unreasonable in insisting upon the trial of his case under such circumstances, and we do not feel that there is anything in this record which would justify this court in overriding the discretion exercised by the superior court as of a clear case of abuse of that discretion.
*557In the case of Copper King of Arizona v. Johnson, 9 Ariz. 71, 76 Pac. 595, the court said:
“Circumstances often surround the setting and trial of a ease, properly cognizable by the trial judge, which may not always appear in the record, and which may properly have an influence in the determination of a motion of this character. The appellate court should therefore, in its review of such action, recognize that such matters must rest largely in the sound discretion of the trial court, and upon such review should not disturb such action and the exercise of such discretion unless it elearly appears that such discretion has been abused. ’ ’
The rule was again clearly stated by this court in the case of Beebe v. Farish, 14 Ariz. 231, 127 Pac. 715, as follows:
“The question as to whether the judgment should be vacated and set aside was one addressed to the sound discretion of the trial court, and his familiarity with the record and the facts in connection with the long delay in bringing the case to trial, and the different continuances, no doubt, entered into his consideration of the motion to vacate, and we do not feel that we should hold his action was an abuse of discretion. ‘A motion to vacate or set aside a judgment is addressed to the sound legal discretion of the trial court on the particular facts of the case, and consequently will not be disturbed on appeal unless it is plain that its discretion has been abused.’ 23 Cyc. 895; Copper King of Arizona v. Johnson, 9 Ariz. 67, 76 Pac. 594.”
Appellant claims that the judgment ought to be reversed because he had no notice of any motion or application for a modification. The court ought not to have amended the judgment without notice. Using the language of Mr. Freeman in his work on Judgments, third edition, section 72:
“That impartiality which ought to distinguish the proceedings of all judicial tribunals required that no matter be considered by any court without giving both parties a full and fair opportunity to be heard. In regard to the amendment of judgments, the authorities fully sustain the view that the courts will not act upon an ex parte application.”
Our code fully indicates that such action should be predicated upon notice and an opportunity to be heard. It therefore ought to be the rule of every court, cautiously observed, *558not to act in these matters without notice either in the form of an order to show cause when done of the court’s own motion, or, when asked for by a party, upon notice with a proper showing. Conceding that the amendment here should not be made in an ex parte application, as observed in the case of Schmidt v. Gilson, 14 Wis. 558:
“But we cannot assume that the opposite party had no notice of it. Certainly if such a notice had been given it would not become a part of the record. The record is silent upon this point, and the presumption is that the circuit court, in ordering the judgment to be amended, proceeded according to law. If in fact no notice was given, the party aggrieved should have taken steps to set the amended judgment aside for that reason, and then appealed from the order denying his application. He could then have shown by affidavit that he had no notice of the amendment. But as the case now stands it is very obvious that we cannot assume that the proper notice of the amendment was not given.”
Appellant took no steps to have the amended judgment set aside. In the absence of such a motion and an appeal from the order denying the application, the want of notice cannot be urged to defeat the modification. In other words, want of notice cannot be raised on an appeal from the modified judgment only. It is made to appear that the motion of appellant to set aside the judgment as first rendered on December 13,1915, was submitted on the briefs of the respective parties, and in the brief of appellee served on appellant the application for the modification was made. Aside from these questions of practice, we are not justified in reversing the judgment against the admonition of the Constitution that no cause shall be reversed for technical error in pleading or proceedings when upon the whole case substantial justice has been done. If it appears that the amendment was made according to the truth and justice of the case, and appellant is in no wise prejudiced thereby, then substantial justice has been done. Of course, the amendment would not be allowed to injuriously affect the rights of innocent third parties whose rights may have attached before the amendment was made, but no such question is present.
Appellant, however, claims that the first judgment was error because there was no allegation in the complaint of any *559specific fractional interest of Henry Levy in the property in question and no evidence thereof, and that the allegations in the complaint as to the description of the mortgagor’s interest are so indefinite and uncertain as not to support the amended judgment. Appellee’s allegation that he was informed that the interest of Henry Levy consisted of 440/4589 of said property may be treated as surplusage. The mortgage executed by Henry Levy purported to create a lien upon the property to the extent of all the right, title, interest, claim and demand, whether in possession or expectancy of the mortgagor in the property.
In an action to recover land, the description of the particular interest sought to be recovered must necessarily be definite and certain and the rule somewhat strict, but this is an action to foreclose a mortgage lien to secure the payment of an indebtedness of $850, and whether the mortgagor has a greater or lesser interest, or any mortgageable interest at all, is a hazard of the mortgagee. We know of no authority holding that one may not mortgage his interest in property unless he sets forth specifically the nature and extent of that interest, •or that a judgment foreclosing a mortgage under such a general description is void. It may be possible that a complaint in foreclosure could be so framed as to warrant the court in proceeding to' adjudicate the nature and extent of such interest, but that it is not done does not render the judgment Toid. The nature and extent of the interest may become a very interesting question to the purchaser at the sale, but we do not perceive it to be pertinent to the question whether appellee is entitled to a judgment of foreclosure as to defeat the action unless the nature and extent of the mortgagor’s interest is determined. The purchaser at the sale may meet with obstacles should he try to recover or be put into the possession of the alleged interest mortgaged, but we cannot pronounce the judgment a nullity for the reason that such interest is not determined and described with precision. In overruling Crosby v. Dowd, 61 Cal. 557, in an action to quiet title, and speaking of the description in a mortgage, judgment of foreclosure, and sheriff’s deed, it is observed in De Sepulveda, v. Baugh, 74 Cal. 488, 5 Am. St. Rep. 455, 16 Pac. 223, as follows:
*560“It simply does not come up to some ideal standard laid down by the courts as more convenient for them and their officers. The true rule would seem to be that the judgment is-not void. That the purchaser must, however, rely upon the-description, and if it be found so defective when tested by rules of evidence ordinarily applied to the subject that nothing can be found, he will fail; otherwise he should recover.”
Finding no reversible error in the record, the judgment and order must be affirmed.
It is so ordered.
BOSS, J., concurs.